Name: Commission Regulation (EEC) No 3733/81 of 21 December 1981 amending Regulation (EEC) No 2123/80 suspending imports of frozen squid (Loligo spp)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/36 29 . 12. 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3733/81 of 21 December 1981 amending Regulation (EEC) No 2123/80 suspending imports of frozen squid (Loligo spp) December 1982 have been fixed and the Annex to Regulation (EEC) No 2123/80 should therefore be adjusted on the basis of the changes made in the level of the reference prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100 /76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the third subparagraph of Article 19 (6) thereof, Whereas by Commission Regulation (EEC) No 2123/80 (3), as amended by Regulation (EEC) No 281 /81 (4), imports of frozen squid (Loligo spp) into Italy were suspended indefinitely ; Whereas by Commission Regulation (EEC) No 3730/81 (*) the reference prices applicable until 31 HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2123/80 is amended as follows : CCT Reference heading Description price No (ECU/tonne ) 03.03 B IV a) 1 Squid : ex aa) Loligo spp 1 748 Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20 , 28 . 1 . 1976 , p . 1 . (J) OJ No L 359 , 31 . 12 . 1980 , p . 13 . 3 OJ No L 206, 8 . 8 . 1980 , p . 27 . O OJ No L 30 , 2 . 2 . 1981 , p. 24 . (*) See page 30 of this Official Journal .